SUMMARY ORDER

Juan Carlos Ocasio appeals the final order issued by the United States District Court for the Southern District of New York (Daniels, J.), affirming the dismissal of a complaint filed in an adversary proceeding commenced by Ocasio in his Chapter 13 bankruptcy proceeding in the United States Bankruptcy Court for the Southern District of New York (Black-shear, J.). We assume that the parties are familiar with the facts, the procedural history, and the scope of the issues presented on appeal.
We AFFIRM the district court decision substantially for the reasons given therein. See Ocasio v. City of N.Y. Support Collection Unit (In re Ocasio), No. 04-cv-9586, 2005 WL 1529696, 2005 U.S. Dist. LEXIS 12839 (S.D.N.Y.2005). The Appellant is to bear costs.